Citation Nr: 9929614	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-00 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
October 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which denied the appellant's claim seeking 
entitlement to service connection for the cause of the 
veteran's death.  

In January 1997, the Board denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death due to Agent Orange exposure.  This was the 
last final decision regarding the issue of service connection 
of the cause of the veteran's death.  38 U.S.C.A. § 7104 
(West 1991).  

The appellant essentially contends that the veteran incurred 
nicotine dependence during military service, and that such 
condition caused him to smoke for many years, which led to 
cancer of the larynx, which led to his death.  In support of 
her latest application, the appellant has raised only one 
theory regarding the etiology of the veteran's fatal cancer; 
however such does not make her current application a new 
claim; rather, her application remains one to reopen the 
previously denied claim. Ashford v. Brown, 10 Vet. App. 120 
(1997). 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Under the guidelines established by the United States Court 
of Appeals for Veterans Claims (Court) in Manio v. Derwinski, 
1 Vet.App. 140 (1990), VA is required to apply a two-step 
analysis in cases involving requests to reopen claims.  
First, VA must consider whether there is new and material 
evidence warranting reopening of the claim.  Second, if there 
is such new and material evidence, VA must review the claim 
on the basis of all the evidence, both old and new. 

The Court has held that the Board may not decide a claim on a 
basis different from the basis on which the RO decided the 
claim, unless the Board first assures that the appellant has 
had notice and a fair opportunity to comment on the case.  
Bernard v. Brown, 4 Vet.App. 384 (1993). 

As noted in the introduction, the Board denied the 
appellant's claim for service connection for the cause of the 
veteran's death in January 1997, and under applicable law and 
VA regulations, that decision is final, and the appellant's 
claim may not be reopened and reviewed unless new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § § 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (1999).  

Thereafter, in August 1997, the RO denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death; however the RO did not apply the two-
step analysis as required by Manio.  The appellant filed a 
timely notice of disagreement with the August 1997 rating 
decision and this appeal followed.  

The RO did not apply the two-step analysis as required in 
Manio, and the appellant was not provided with the applicable 
laws and regulations regarding new and material evidence, nor 
was she given an opportunity to comment on such a claim.  
Therefore, any review of the case by the Board regarding 
whether the appellant has submitted new and material evidence 
in order to reopen her claim may prejudice the appellant.  
Thus, the appellant's claim must be remanded.  On remand, the 
RO must review the claim on the basis of whether the 
appellant has submitted new and material evidence in order to 
reopen her claim, and then assure that the appellant is 
informed of the basis of the decision and afforded an 
opportunity to comment on the claim.

The standard for determining whether new and material 
evidence has been submitted in order to reopen a claim has 
recently changed.  In Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998), the Federal Circuit expressly rejected the 
standard for determining whether new and material evidence 
had been submitting sufficient to reopen a claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  They determined 
that there is no requirement that in order to reopen a claim, 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

Accordingly, when the RO reviews whether new and material 
evidence has been submitted in order to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death, they must use the standard elucidated in 
38 C.F.R. § 3.156 (1999) and Hodge v. West.  

In view of the foregoing, and in order to fully and fairly 
adjudicate the appellant's claim, the case is REMANDED to the 
RO for the following action:

The RO should consider whether the 
appellant has submitted new and material 
evidence in order to reopen her claim of 
entitlement to service connection for the 
cause of the veteran's death, in 
accordance with 38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156 (1999), 
and Manio v. Derwinski, 1 Vet.App. 140 
(1991).  The standard that the RO should 
use for such determination is the 
standard elucidated in 38 C.F.R. § 3.156 
(1999) and Hodge v. West.  If the claim 
is not resolved to the satisfaction of 
the appellant, she and her accredited 
representative should be furnished a 
supplemental statement of the case, which 
includes the additional pertinent law and 
regulations pertaining to new and 
material evidence, and a discussion of 
the action taken on the appellant's case.  
The appellant and her representative 
should be given an opportunity to 
respond.  If further appellate action is 
necessary, it should be accomplished. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












